UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7989



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FLOYD JUNIOR POWELL, a/k/a Dick,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-99-12-6; CA-02-138-5)


Submitted:   March 10, 2006                 Decided:   April 14, 2006


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Floyd Junior Powell, Appellant Pro Se. Gretchen C. F. Shappert,
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Floyd Junior Powell, a federal prisoner, seeks to appeal

the district court’s order dismissing his 28 U.S.C. § 2255 (2000)

motion.     The order is not appealable unless this court issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)     (2000).     A   prisoner    satisfies   this   standard    by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).               We have independently

reviewed the record and conclude that Powell has not made the

requisite       showing.     Accordingly,      we   deny   a   certificate    of

appealability and dismiss the appeal.                We also deny Powell’s

motions for appointment of counsel, for release after judgment, to

vacate    his    convictions   and   dismiss    indictment,     and   for    oral

argument.       We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                      DISMISSED




                                     - 2 -